Citation Nr: 9930664	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-06 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
residuals of a right distal 
fibula fracture.

2. Entitlement to an increased (compensable) rating for an 
umbilical hernia.

3. Entitlement to an increased (compensable) rating for a 
right inguinal hernia.

4. Entitlement to an increased (compensable) rating for 
kidney stones.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran has failed to appear for two 
VA examinations set up in conjunction with his claims.  When 
he did not report for his examination in September 1998, a 
letter was sent to his home address wherein he was advised 
that this examination was very important to the outcome of 
his claim.  He was further advised of the applicable VA 
regulations regarding the consequences of a failure to report 
for an examination.  The veteran was also told that he could 
contact the RO to reschedule his examination, if he so 
desired.  The veteran did not contact the RO for a 
rescheduled examination.  The Board notes that there is no 
evidence that the veteran did not receive the notice after he 
failed to report for the examination.  The letter was not 
returned as undeliverable and, furthermore, he did respond to 
a letter sent to the same address regarding his hearing 
before the undersigned.  There is no indication that the 
veteran did not receive notice of either scheduled VA 
examination.  Further, even assuming that the RO's noted 
address was incorrect, the United States Court of Veterans 
Appeals (Court) has held "it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  That is, the VA does not have an obligation 
to track down the veteran.  The Court has further held that 
the duty to assist is by no means a one-way street, and a 
veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task. Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
Thus, the Board finds that scheduling yet another examination 
would not be useful in this claim, and that the VA has 
exhausted its duty to assist the veteran within the meaning 
of 38 U.S.C.A. § 5107(a).


FINDINGS OF FACT

1. The veteran's residual of right distal fibula fracture 
does not manifest instability 
or deformity.

2. The veteran's umbilical hernia is not productive of 
symptomatology.

3. The veteran's inguinal hernia is not productive of 
symptomatology.

4. The veteran's kidney stones are not productive of 
symptomatology.


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable rating for the 
residuals of a fracture to 
the right distal fibula have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5271.

2. The schedular criteria for a compensable rating for an 
umbilical hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7339.

3. The schedular criteria for a compensable rating for a 
inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7338.

4. The schedular criteria for a compensable rating for kidney 
stones have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.115b, 
Diagnostic Code 7508.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated February 1998.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, No. 96-947, slip op. at 21 
(U.S. Vet. App. Jan. 20, 1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disabilities from the effective 
date of service connection through the present.  This 
obligation was satisfied by the examinations and records 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

I. Residuals of a Right Distal Fibula Fracture

The veteran asserts that the residuals of a right distal 
fibula fracture are more severely disabling than reflected by 
his current noncompensable rating.  He asserts that this 
disability merits a compensable evaluation.

Service connection for this disability was established by 
rating decision of February 1998, the original grant of 
service connection.  The RO assigned a noncompensable 
evaluation for this disability stating that there was no 
evidence of an abnormal recovery from the original injury and 
that the veteran's retirement examination was negative for 
any residuals of the injury.

The only medical evidence submitted in conjunction with this 
claim is the veteran's service medical records.  These 
records show that the veteran fractured his right distal 
fibula in February 1981.  The veteran's service medical 
records also show that he sustained a right ankle sprain in 
January 1995.  However, while the veteran reported on his 
retirement examination in July 1997 that he had sustained a 
right ankle fracture in 1981, the examining physician noted 
no residual.

The veteran's disability has been assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  This code provides that moderate limitation of motion 
of the ankle warrants a 10 percent evaluation while anything 
below this moderate limitation warrants a noncompensable 
evaluation.  In this case, there is no evidence that the 
veteran currently suffers from any limitation of motion, as 
the most recent retirement examination showed no residuals.  
Further, as the retirement examination failed to reveal any 
ankylosis or deformity, it is the decision of the Board that 
a higher evaluation is not warranted under any other 
diagnostic code that relates to ankle disability.  Therefore, 
the noncompensable evaluation is continued.

Further, as there is no evidence of functional loss due to 
pain, fatigue on use or flare-ups, there is no evidence that 
an additional rating should be assigned under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board sees no evidence 
that the veteran currently experiences any functional loss 
due to his right distal fibula fracture.

II. Umbilical Hernia

The veteran further asserts that he should be entitled to a 
compensable evaluation for his umbilical hernia and that it 
is more severely disabling than reflected by his current 
evaluation.

Again, the only records available for consideration here are 
the veteran's service medical records.  These records 
indicate that the veteran first sought treatment for a "hard 
bump" in his stomach in November 1993 and that, as the lump 
got progressively larger, the veteran experienced stomach 
tenderness and vomiting.  He was ultimately diagnosed with an 
umbilical hernia and underwent a surgical repair in December 
1993.  In January 1994, his follow up revealed that his wound 
was healing well and that the repair was doing well overall.  
The veteran reported his umbilical hernia at his retirement 
examination in July 1997.  The examiner at that time noted no 
residuals of the umbilical hernia or the repair.

The veteran's umbilical hernia has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.115, 
Diagnostic Code 7339.  That code provides that a 
noncompensable evaluation is assigned where there are 
postoperative healed wounds, no disability, belt not 
indicated.  A 20 percent evaluation is warranted if the 
hernia is small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of abdominal wall and indication of supporting 
belt.

The evidence does not show that the veteran's symptomatology 
warrants a compensable evaluation.  Pursuant to the 
retirement examination, the veteran's symptomatology most 
clearly falls within the noncompensable evaluation as the 
wound is healed and no disability was indicated.  Further, 
there was no umbilical hernia shown on the retirement 
examination.  As such, it is the decision of the Board that 
the veteran's umbilical hernia is not productive of 
compensable symptomatology and the noncompensable evaluation 
is thus continued.

III. Inguinal Hernia

The veteran further asserts that his inguinal hernia is 
productive of more severe symptomatology than reflected by 
his noncompensable evaluation and thus argues that he is 
entitled to a higher evaluation.

Service medical records show that the veteran was diagnosed 
in February 1996 with a right inguinal hernia that reduces 
easily.  The examining physician found no residuals on the 
retirement examination.

The veteran's inguinal hernia has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  That code provides that a 
noncompensable evaluation is warranted where the inguinal 
hernia is small, reducible or without true hernia protrusion.  
A noncompensable evaluation is also assignable if the 
inguinal hernia is not operated but remediable.  A 10 percent 
evaluation is assigned where the hernia is recurrent 
postoperative, readily reducible and well supported by truss 
or belt.  

The medical evidence here establishes that the veteran's 
inguinal hernia is appropriately assigned a noncompensable 
evaluation.  The retirement examination revealed no residuals 
of the hernia.  Furthermore, when the veteran was diagnosed 
with the hernia, it was noted to be easily reducible and 
there is no indication the veteran was treated surgically.  
Therefore, there is no evidence that the veteran's inguinal 
hernia is now or ever was recurrent, postoperative or 
requiring support from a truss or belt.  Therefore, the 
veteran's noncompensable evaluation is continued in this 
matter. 



IV. Kidney Stones

Finally, the veteran asserts that his kidney stones are 
productive of more serious symptomatology than reflected by 
his noncompensable rating and that a compensable rating is 
thus warranted in his case.

Service medical records show that the veteran experienced 
problems with kidney stones in 1995 and 1996 and that he 
underwent extensive treatment for the same.  He further 
reported that he had his kidney stones surgically removed in 
1996.  The examining physician noted this history but did not 
note any residual from the problems with the kidney stones.

The veteran's kidney stones have been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  That code provides that 
nephrolithiasis should be rated under Diagnostic Code 7509 
for hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, invasive or non-invasive procedures more than two 
times/year.  There has been no evidence of recurrent stone 
formation, diet therapy, drug therapy or procedures more than 
two times a year, so the Board shall rate the veteran's 
kidney stones under Diagnostic Code 7509.

That code provides that hydronephrosis warrants a 10 percent 
evaluation where there is an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 
noncompensable evaluation is warranted where the 
symptomatology is not as serious as contemplated by the 10 
percent evaluation.

It is the decision of the Board that the veteran's kidney 
stones do not merit a compensable evaluation.  The retirement 
examination did not show any residuals of the veteran's 
kidney stones, no attacks of colic and no infection.  
Therefore, the noncompensable evaluation is continued.



V. Conclusion

To conclude, pursuant to the medical evidence available to 
the Board at this time, entitlement to a compensable 
evaluation for any of the above-mentioned disabilities is not 
established.  Therefore, the noncompensable evaluations are 
continued.


ORDER

Assignment of a compensable evaluation for any of the 
appealed disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


